Citation Nr: 1146606	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  02-05 915	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected vascular headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from March 1990 to March 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in New Orleans, Louisiana that denied entitlement to service connection for PTSD and hypertension, to include as secondary to service-connected vascular headaches.

The Veteran was afforded a hearing at the Little Rock, Arkansas RO in December 2002.  The transcript is of record.

The case was remanded by Board decision in March 2009.

Following review of the record, the issue of entitlement to service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are related to fear of hostile military activity he experienced in the Persian Gulf War Theater of operations.






CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 1110, 1131, 1154 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304, 4.125 (2011), 75 Fed. Reg. 39, 843 (Jul 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision as to the claim of entitlement to service connection for PTSD, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD], and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed.Reg 39843 (July 13, 2010).

Factual Background

The Veteran's DD-214 reflects that he served in the Persian Gulf War Zone with a military occupational specialty of cargo specialist, and that he received medals and citations that included the Southwest Asia Service Medal, the Southwest Asia Service Medal with 3BSS, and the Saudi Arabia Kuwait Liberation Medal.  

The Veteran was afforded a VA psychiatric examination in August 1984 followed by a diagnosis of "no psychiatric disease found."  VA outpatient records dating from 1992 reflect that he received continuing counseling and therapy for vocational rehabilitation and detoxification purposes.  In October 1992, he was a PTSD walk-in to a support group and discussed his anger and experiences regarding Desert Storm.  He related that he had nightmares, numbing of emotional responses, anger outbursts, hypervigilance, and discomfort around groups.  In a VA outpatient psychology note dated in November 1992, the appellant reported feelings of anger and alienation, described constant thoughts of his experiences in Saudi Arabia and stated that he had difficulty sleeping and problems with drug and alcohol abuse.  When seen in November 1993, it was noted that he served in Operation Desert Storm in the supply unit of an airborne division but had not participated in bombing missions or actual combat.  The appellant claimed to have become irritable and combative after returning from Desert Storm, and that he felt he had to get out of the military or he would have been court-martialed.  He stated that his symptoms had gradually gotten worse with more irritability and anger over the past 14 years.  The Veteran related that he had been in a PTSD group but felt himself becoming more tense, irritable and depressed.  Following evaluation, the assessments were question of PTSD, personality disorder and anxiety disorder.  

In a VA outpatient clinic note dated in April 1995, the appellant described 'anxiety attacks' for approximately one year for which he self medicated with alcohol.  A consultation report for the VA substance abuse treatment program (SATP) dated in April 1995 indicated that he was seen for alcohol abuse, difficulty controlling himself and inability to hold down a job.  A history of crack cocaine and alcohol abuse was noted.  He related that after his return from Desert Storm, his drinking had increased and that he had domestic problems.  The Veteran reported flashbacks, primarily under the influence.  It was noted that he had a known psychiatric history limited to PTSD and had had prior treatment in the PTSD clinic.  A January 1996 SATP evaluation report for detoxification from cocaine and alcohol noted a psychiatric history of PTSD with reported flashbacks.  Assessments of PTSD were recorded in ensuing records.

The Veteran was afforded a VA neuropsychiatric examination in April 1998 to assess the possible causes of a reported memory disorder.  History included his serving in Desert Storm and observing and burying a lot of dead Iraqi soldiers, many of whom were mutilated, processing the bodies of dead United States soldiers, and participating in a couple of firefights with Army Rangers.  The Veteran reported receiving several Article 15s after returning to the United States, a reduction in rank and being given a general discharge under honorable conditions in 1992.  He related that he had worked 40 to 50 jobs since that time and had spent much of his time in treatment for substance abuse.  Following evaluation and a battery of psychological testing, the examiner stated that "Finally, I am impressed with the patient's report of his experiences in Desert Storm (e.g., graves detail, his report of sleep disturbances, "attitude problems," problems with temper control (substantiated by his mother), and his reportedly increased alcohol use after returning home.  Taken collectively, with the TSI data which suggest difficulties in areas commonly reported by those suffering from Post Traumatic Stress Disorder (e.g., increased arousal, avoidance/numbing, dissociation, intensive thoughts), it would appear this individual suffers from mild non-debilitating PTSD."  The Axis I diagnoses following examination were cognitive deficit, mild, probably secondary to alcohol abuse, and posttraumatic stress disorder, and mixed personality disorder with antisocial, passive-aggressive and borderline components on Axis II.

The Veteran continued VA mental hygiene treatment for various disorders including substance abuse, detoxification and psychiatric disability characterized at various times as depression, PTSD with depression, adjustment disorder and adjustment disorder with depression, etc.  He was admitted to a VA facility between September and October 2000 and was discharged with diagnoses of chronic PTSD and major depression versus mood disorder secondary to substance abuse on Axis I.

The Veteran presented relevant testimony to the effect that while serving in Operation Desert Storm/Shield, his primary duty was to supply ammunition to the front lines, to include by airlift, in the "kill zone."  He recounted his stressors in this area as being on the perimeter as a guard at night when F16s coming in out of nowhere bombing, his having to hunker down and being terrified, the confusion of everyone scrambling out of their tents and trying to figure out what was going on, experiencing SCUD missiles shot down and explode directly over his position and feeling that he was going to die, seeing a lot of dead soldiers in the field, some mutilated, bullets striking the tanks and trucks, taking some small arms fire, hearing constant bombing, being scared all the time, and burning tanks, etc.

Lay statements dated in December 2002 were received from the Veteran's sister and mother attesting to his changed personality after his return from the Persian Gulf War Zone, including awakening during the night shouting and crying about his experiences, and having difficulty sleeping.

The Veteran was afforded a VA examination in February 2007.  Following an extensive factual background, clinical history, and mental status examination, it was determined that he met the criteria for PTSD that included a life-threatening event and a horrific personal reaction threshold.  The examiner stated that although there were no verified stressors, the Veteran reported coming under direct fire several times, having to bury charred bodies and frequent SCUD/chemical warfare alarms.  Following evaluation and psychological testing, the Axis I diagnoses were PTSD (without verified stressors), depressive disorder, NOS [not otherwise specified], amnesia disorder NOS, and alcohol dependence in sustained full remission.  Diagnoses on Axis II were personality disorder, NOS, with paranoid, negativistic and schizoid traits.  

By rating action dated in January 2008, service connection was granted for mood disorder with depressive features (claimed as depression).  

The Veteran underwent a VA examination for PTSD purposes in November 2010.  An extensive factual background, clinical history, and results of mental status evaluation were presented that included information previously reported.  Traumatic stressors in the Gulf War Zone heretofore reported were recited.  A battery of psychological testing was performed.  It was determined that all three PTSD criteria were met and that the overall pattern suggested moderate PTSD with secondary depression and substance abuse.  It was found that the Veteran's depression and substance abuse were secondary to and could not be separated from PTSD.  

Legal Analysis

This claim is subject to changes in applicable regulations pertaining to PTSD claims that were appealed to the Board but not decided as of July 13, 2010.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3); 75 Fed.Reg. 39, 843 (Jul 13, 2010.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor. Zarycki at 91, 99 (1994).  Moreover, service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences. Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed.Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality"). 

In this instance, the Board concludes that service connection for PTSD is warranted under the new regulations permitting the Veteran's own statements to establish the occurrence of a stressor.  The weight of the evidence of record shows that he has been diagnosed with PTSD related to events in the Persian Gulf War Theater of Operations as reported by multiple VA clinicians in the record.  The record reflects that the Veteran has long-term symptomatology and a post service history found to be consistent with PTSD, and that he receives ongoing VA treatment for the disorder, in addition to other psychiatric disability.  Service connection is in effect for mood disorder with depressive features (claimed as depression), and it was concluded on VA examination in November 2010 that depression was secondary to and could not be separated from PTSD.  Although the appellant does not substantially claim, nor does the record reflect that he engaged in combat, the evidence indicates that he served in a combat area in duties, places, and circumstances consistent with his reports of traumatic events that included fear of personal injury, coming under attack, and witnessing and burying deceased enemy soldiers.  The Board finds that the stressors are related to the Veteran's fear of hostile military or terrorist activity and are consistent with the place, type, and circumstances of his service in the Persian Gulf.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Accordingly, service connection is warranted.  In reaching this conclusion, the Board finds that the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied in granting service connection for PTSD.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran asserts that he has hypertension related to service, to include as secondary to service-connected disability.

Review of the record discloses that in the Board's March 2009 remand, it was requested that the Veteran be afforded a VA examination pertaining to the claim of entitlement to service connection for hypertension.  Subsequent thereto, a February 2011 supplemental statement of the case indicated that an examination had been performed in this regard in May 2010 at the Shreveport [LA] VA Medical Center.  The Board observes, however, that the VA examination report on which the continuing denial of the claim is premised is not of record.  Therefore, the Board finds that it has no alternative but to remand the remaining issue on appeal so that this report can be located and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, while the case is in remand status, arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since February 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since February 2006.

2.  Then, after locating and associating the May 2010 VA hypertension examination report referenced in the February 2010 supplemental statement of the case with the Veteran's claims folder, readjudicate the remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


